Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Specification
The abstract of the disclosure is objected to because abstract exceeds 150 word limit.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“connecting means rotatably installed in the sub-locking member” in claims 7 and 12
“a stopping threshold formed in the main locking member” in claims 7 and 12
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claims 3, 5, 8, and 10 objected to because of the following informalities:
Regarding Claim 3 line 3, “…the upper surface” should read “…an upper surface”
Regarding Claim 5 line 3, “…the upper side” should read “…an upper side”
Regarding Claim 8 line 2, “…the upper surface” should read “…an upper surface”
Regarding Claim 10 line 2, “…the upper side” should read “…an upper side”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 4 reads “…and locking the latch” while line 5 reads “…and locking the door”. It is unclear as to what the difference is between locking the latch and locking the door. It is the examiner’s understanding that both complete the same objective of securing the door closed. In addition, claim 1 recites the limitation "…and locking the door" in line 5.  There is 
Regarding Claim 4, line 3 states “the key stopping portion is formed by cutting off a part of the key connect.” The scope of the claim is indefinite. It is unclear as to whether the claim is referring to a product by process or trying to describe the shape of the key stopping portion. For the purpose of examination, Examiner interprets the limitation as requiring the key stopping portion to be formed integrally with the key connect.   
Claims 2, 3, 5-12 are rejected due to their dependency on rejected claims above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krueger US Pub No. 2010/0223968 (Krueger).
Regarding Claim 1, Krueger teaches: A vehicle door latch system (Fig 2) characterized in that and comprising: a housing (14, 22, 42); a latch (26) rotatably installed in the housing; a door 
Regarding Claim 2, Krueger teaches: The vehicle door latch system according to claim 1, wherein the locking member is a locking plate (148; P0053 lines 9-10).
Regarding Claim 3, Krueger teaches: The vehicle door latch system according to claim 1, wherein the rotating stopping portion is protrudedly formed in the upper surface of the second gear (Fig 10 shows rotating stopping portions 126A and 126B protrudedly formed in the upper surface of the second gear 116) .
Regarding Claim 4, Krueger teaches: The vehicle door latch system according to claim 1, wherein the key stopping portion is formed by cutting off a part of the key connect. (Fig 14, 
Regarding Claim 5, Krueger teaches: The vehicle door latch system according to claim 1, wherein the key stopping portion is disposed in the upper side of the rotating stopping portion (See Fig 23, at least a portion of 138A/138B is above at least a portion of 126A/126B).
Regarding Claim 6, Krueger teaches: The vehicle door latch system according to claim 1, wherein the second gear is provided as a worm gear (116).
Regarding Claim 8, see rejection of claim 3 above.
Regarding Claim 9, see rejection of claim 4 above.
Regarding Claim 10, see rejection of claim 5 above.
Regarding Claim 11, see rejection of claim 6 above

Allowable Subject Matter
Claims 7, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, none of the prior art discloses or renders obvious a vehicle door latch having the combination of features recited in claim 7. The closest prior art Krueger US Pub No. 2010/0223968 teaches a vehicle door latch system with a door closing member comprising a sliding member. Krueger fails to teach a vehicle latch system with sliding member slidingly installed in the housing comprises a main locking member locking the latch, and a sub-locking slides, the connecting means is moved so that the main locking member and the sub-locking member can be slided together, or only the sub- locking member can be slided, and wherein the connecting means is rotatably installed in either one of the main locking member and the sub-locking member and comprises: a stopping lever part formed with a stopping protrusion; and a stopping threshold formed in the other one of the main locking member and the sub-locking member wherein the stopping protrusion is being caught; and wherein a protrusion guide portion is formed in the locking member, and a protrusion is formed in the stopping lever portion, and thus the stopping lever part can be rotated as the protrusion guide portion guides the protrusion.
Regarding Claim 12, same as claim 7 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847.  The examiner can normally be reached on Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 10, 2021